
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.24



AMENDED AND RESTATED
SERVICES AGREEMENT


        This Amended and Restated Services Agreement (this "Agreement"), dated
March 25, 2002, is by and between Styleclick, Inc., a Delaware corporation
("Styleclick"), and ECS Sports Fulfillment LLC, a Delaware limited liability
company ("ECS"), and effective as of January 24, 2001 (the "Effective Date").

        WHEREAS, SportsLine.com, Inc. ("SportsLine") and ECS have entered into
an agreement, dated as of the Effective Date (the "Underlying Agreement"),
pursuant to which, among other things, ECS, acting directly or through a third
party, shall develop, build, host, maintain and operate SportsLine's online
store;

        WHEREAS, Stylelclick and ECS entered into an oral agreement (the "Oral
Agreement"), effective as of January 24, 2001, pursuant to which Styleclick
agreed to provide certain services to ECS in support of ECS's obligations to the
Sportsline;

        WHEREAS, prior to entering into the Oral Agreement, Styleclick was aware
of the material terms applicable to it thereto and contained in the Underlying
Agreement;

        WHEREAS, Styleclick and ECS entered into a services agreement (the
"Services Agreement"), dated as of November 12, 2001, pursuant to which the
terms and conditions of the Oral Agreement were agreed to in writing; and

        WHEREAS, Styleclick and ECS desire to enter into this Agreement to
supersede and replace the Oral Agreement and amend and restate the Services
Agreement.

        NOW, THEREFORE, the parties hereto agree as follows:

1.    DEFINITIONS    

        For the purposes of this Agreement, capitalized terms not expressly
defined elsewhere in this Agreement shall have the meanings set forth in
Exhibit A hereto.

2.    GENERAL OPERATIONS    

        2.01    Term.    The initial term of this Agreement (the "Initial Term")
shall be for the period commencing on the Effective Date and expiring on
January 31, 2002, unless earlier terminated in accordance with the terms hereof.
ECS shall have the option to extend the term of this Agreement for up to four
additional one-year periods (each such one year period, a "Renewal Term") by
providing Styleclick with written notice of its intent to extend no later than
30 days in advance of the last day of the Initial Term or the current Renewal
Term, as applicable. The Initial Term together with all Renewal Terms shall be
referred to herein as the "Term".

        2.02    Development of SportsLine Store.    As described in more detail
in Exhibit B attached hereto, Styleclick shall develop, host, operate and
maintain the SportsLine Store in a manner consistent with the terms set forth,
as applicable, in the Underlying Agreement, the material terms of which have
been provided to Styleclick. Styleclick shall provide the Development Services,
License, Operations Services, Maintenance Services and Customer Support
Services, each as more fully described in Exhibit B hereto. Styleclick shall
only be obligated to perform those services expressly required by this
Agreement. ECS shall provide Styleclick with all information Styleclick
reasonably requests in order for Styleclick to perform its services under this
Agreement.

        2.03    Fees.    In consideration of the services to be provided by
Styleclick hereunder, ECS shall pay Styleclick the fees set forth in, and in
accordance with, Exhibit C attached hereto.

1

--------------------------------------------------------------------------------


        2.04    Prior Agreements.    This Agreement supersedes and replaces in
its entirety both the Oral Agreement and the Services Agreement.

3.    PAYMENT TERMS; RECORDS; AUDIT RIGHTS    

        3.01    Payment Terms.    Styleclick shall invoice ECS on a monthly
basis for amounts owed under this Agreement. ECS shall pay each invoice within
10 days after receipt of any such invoice.

        3.02    Records; Audit Rights.    Styleclick shall maintain accurate
books of account and records relating to services provided under this Agreement.
ECS shall have the right at its own expense during the Term, at reasonable hours
of the day and upon reasonable prior written notice, to examine and audit such
books of account or records in Styleclick's possession or under its control
solely for the purpose of conducting such audits and enforcing its rights under
this Agreement. All such books of account and records shall be kept available
for at least twelve (12) months after the expiration or termination of this
Agreement or eighteen (12) months after the end of the Contract Year to which
they relate, whichever is earlier.

4.    INTELLECTUAL PROPERTY; CONFIDENTIALITY    

        4.01    License.    ECS represents to Styleclick that it has been
granted a license from SportsLine which permits Styleclick, during the Term and
subject to the terms and conditions of the Underlying Agreement (including
without limitation, SportsLine's right to approve such use), to use the
SportsLine-Furnished Items, as reasonably necessary for Styleclick to perform
its obligations hereunder, provided that ECS retains overall control and
responsibility for the fulfillment of such obligations. Styleclick acknowledges
that all rights to SportsLine-Furnished Items, including the Trademarks, not
expressly granted to ECS are reserved to SportsLine. All goodwill arising out of
any use of any SportsLine-Furnished Item by, through or under Styleclick will
inure solely to the benefit of SportsLine. Styleclick will not use the
SportsLine Furnished Items, including, but not limited to, the Trademarks, in
any way tarnishes, blurs, or dilutes the quality associated therewith or the
associated goodwill. Styleclick will use the Trademarks in conformance with the
generally applicable trademark usage policies of SportsLine as furnished by ECS
to Styleclick from time to time. Styleclick will not form any combination or
derivative marks with the Trademarks. Styleclick will not take any action
inconsistent with SportsLine's ownership of the Trademarks. Any benefits
accruing from use of the Trademarks will automatically vest in SportsLine.

        4.02    Ownership.    (a) Styleclick acknowledges that SportsLine
reserves all right, title and interest in and to the SportsLine-Furnished Items,
along with all Intellectual Property Rights solely associated with any of the
foregoing, and no title to or ownership of any of the foregoing is transferred
or licensed or sublicensed to Styleclick or any other person or entity pursuant
to this Agreement. Styleclick hereby assigns to SportsLine all right, title and
interest that it may have or acquire in and to such items and all associated
Intellectual Property Rights, and Styleclick will take, provided that ECS or
SportsLine reimburses Styleclick for any related expenses, any actions
(including execution and delivery of affidavits and other documents) reasonably
requested by ECS or SportsLine to effect, perfect or confirm SportsLine's or its
designee's right, title and interest therein. At the termination of the
Agreement, Styleclick will return all SportsLine-Furnished Items to SportsLine,
and Styleclick shall have no further rights thereto.

        (b)  Notwithstanding anything in this Agreement to the contrary,
Styleclick will retain ownership of the template and e-Commerce functionality of
the SportsLine Store and ECS and Styleclick, respectively, will retain ownership
of any other content, technology or trademark (including the Software (as
defined in Exhibit B) owned by, and furnished in connection with, such party in
the performance of its respective obligations hereunder.

2

--------------------------------------------------------------------------------

        4.03    Confidentiality.    Styleclick acknowledges that it has been
informed of its and ECS' confidentiality obligations to SportsLine contained in
Section 9 of the Underlying Agreement and hereby agrees to comply with and be
bound by such obligations.

5.    TERMINATION    

        5.01    Early Termination Right.    In the event that the Underlying
Agreement terminates for any reason, this Agreement shall terminate immediately.
ECS shall give Styleclick prompt notice of any termination of the Underlying
Agreement.

        5.02    ECS Termination Rights.    ECS shall have the right to terminate
this Agreement upon written notice to Styleclick if:

        (a)  Styleclick shall be unable to pay its liabilities when due, or
shall make any assignment for the benefit of creditors, or under any applicable
law admits in writing its inability to meet its obligations when due or commit
any other act of bankruptcy, institute voluntary proceedings in bankruptcy or
insolvency or permit institution of such proceedings against it; or

        (b)  Styleclick is in breach of any material term or condition of this
Agreement, in any material respect, and such breach remains uncured (30) days
after written notice of such breach is sent to Styleclick by ECS; provided,
however, that if such breach by its inherent nature can be cured but not within
the thirty (30) day period because the assistance of a person or entity
unrelated to Styleclick is needed to cure such breach, then Styleclick shall
have the opportunity to cure such failure to perform or breach within a
reasonable period of time of receipt of such notice if Styleclick has commenced
to cure such breach within such thirty (30) day period.

        5.03    Styleclick Termination Rights.    Without prejudice to any other
rights Styleclick may have pursuant to this Agreement or otherwise, Styleclick
shall have the right to terminate this Agreement upon written notice to ECS, if:

        (a)  ECS shall be unable to pay its liabilities when due, or shall make
any assignment for the benefit of creditors, or under any applicable law admits
in writing its inability to meet its obligations when due or commit any other
act of bankruptcy, institute voluntary proceedings in bankruptcy or insolvency
or permit institution of such proceedings against it; or

        (b)  ECS is in breach of any material term or condition of this
Agreement, in any material respect, and such breach remains uncured (30) days
after written notice of such breach is sent to ECS by Styleclick; provided,
however, that if such failure to perform or breach by its inherent nature can be
cured but not within the thirty (30) day period because the assistance of a
person or entity unrelated to ECS is needed to cure such breach, then ECS shall
have the opportunity to cure such breach within a reasonable period of time of
receipt of such notice if ECS has commenced to cure such breach within such
thirty (30) day period.

        5.04    Effect of Expiration or Termination.    After the expiration or
termination of this Agreement: (a) Styleclick shall have no right to use, or
allow any third party to use, SportsLine Furnished Items; and (b) Styleclick
agrees in good faith to assist, at ECS's cost and expense, with the orderly
transfer of Styleclick's obligations herein to ECS or to a third party.

        5.05    Representations.    Each party represents and warrants to the
other party that (a) it has and will have full right, power, and authority to
enter into this Agreement and perform its obligations under this Agreement;
(b) that its execution and performance of this Agreement, and the other party's
exercise of such other party's rights under this Agreement, will not breach or
cause a conflict with any other agreement to which it is bound; (c) its
performance hereunder will comply with all applicable laws and regulations; and
(d) when executed and delivered, this Agreement will constitute its legal and
binding obligations, enforceable against it in accordance with its terms,
subject to (i) laws of general application relating to bankruptcy, insolvency
and the relief of debtors, and (ii) rules of law governing

3

--------------------------------------------------------------------------------


specific performance, injunctive relief and other equitable remedies. In
addition, ECS represents and warrants that it is a party to an agreement with
SportsLine which allows ECS to grant to Styleclick the rights and license
granted herein, subject to the terms and conditions contained herein.

6.    MISCELLANEOUS    

        6.01    Governing Law; Jurisdiction.    This Agreement shall be
construed in accordance with the laws of the State of New York, without regard
to its principals of conflicts of laws.

        6.02    Assignment.    Neither this Agreement nor any of its rights,
privileges or obligations hereunder may be assigned by Styleclick without ECS'
written consent. Notwithstanding the foregoing, ECS may transfer or assign its
rights, privileges and obligations under this Agreement to any Affiliate of ECS,
provided that such transferee agrees in writing to be bound by this Agreement.

        6.03    Amendment; Modification.    None of the provisions of this
Agreement may be amended, or modified except expressly in writing signed by the
parties, and there are no representations, promises, and agreements, warranties,
covenants or undertakings other than those contained herein. No failure on the
part of a party to exercise any right under this Agreement shall operate as a
waiver of such right; nor shall any single or partial exercise of any right
preclude any other or further exercise or the exercise of any other rights.

        6.04    Severability.    In the event any provision of this Agreement is
found to be void, invalid or unenforceable as a result of any judicial or
administrative proceeding or decree, this Agreement shall be construed and
enforced as if such provisions were not contained in this Agreement.

        6.05    Survival.    No expiration or termination of this Agreement
shall relieve ECS of its obligations to pay Styleclick any amounts due to it at
the time of termination or expiration, regardless of whether these amounts are
then or thereafter payable. The provisions of Sections 3.01, 3.02, 4.01, 4.02,
4.03, 5.04, 5.05, 6.01, 6.05, 6.06, 6.07, 6.10 and 6.11 shall survive the
expiration or termination of this Agreement.

        6.06    Construction.    This Agreement, together with any exhibits or
attachments, when fully-executed, shall constitute the entire agreement and
understanding between the parties hereto and cancels, terminates and supersedes
and prior agreement or understanding relating to the subject matter hereof
between ECS and Styleclick. The headings in this Agreement are for reference
purposes only and shall not affect the interpretation of this Agreement.
Whenever used in this agreement, the words "include," "includes" and "including"
shall be deemed to be followed by the words "without limitation." Unless
otherwise specifically addressed herein, any approval required of either party
shall be deemed to be an approval that may not be unreasonably withheld of
delayed by such party.

        6.07    Notices.    All notices to be given hereunder shall be in
writing and shall be sent by facsimile, registered or certified mail, return
receipt requested, or by reputable overnight courier service (e.g., UPS, DHL, or
Federal Express) to the respective addresses of the parties as set forth above
unless notification of a change of address is given in writing. All notices
shall be sent to the addresses set forth below:

if to Styleclick, as follows:

Styleclick, Inc.
111 E. Wacker Drive
Chicago, IL 60601
Attention: Chief Financial Officer

4

--------------------------------------------------------------------------------


if to ECS, as follows:

ECS Sports Fulfillment LLC
c/o USA Electronic Commerce Solutions LLC
810 Seventh Avenue
New York, New York 10019
Attention: President

with a copy to:

ECS Sports Fulfillment LLC
c/o USA Electronic Commerce Solutions LLC
810 Seventh Avenue
New York, New York 10019
Attention: General Counsel

Any written notice shall be deemed to have been given at the time it is
received. Any notice required or permitted to be given by the provisions hereof
shall be conclusively deemed to have been received by a party hereto on the day
it is delivered to such party at the address indicated (or such other address as
such party shall specify to the other party in writing) or, if sent by
registered or certified mail, on the third business day after the day on which
mailed, addressed to such party at such address.

        6.09    No Joint Venture.    Nothing herein contained shall be construed
to place the parties in the relationship of partners or joint venturers and no
party shall by virtue of any contained herein have the power to obligate or bind
another party to a third party in any manner whatsoever.

        6.10    Indemnification.    

        (a)  Styleclick shall defend, indemnify and hold harmless ECS and its
Affiliates (other than Styleclick), shareholders, members, related companies
(other than Styleclick), officers, directors, managers, employees and agents
(the "ECS Parties") against any claims, expenses, demands, causes of action or
damages, including reasonable attorney's fees (whether incurred in a third party
or an action between the parties) (collectively, "Claims") arising out (i) (x) a
claim that the provision of services hereunder by Styleclick violates or
infringes upon the alleged trademark, copyright or other right of a third party,
(y) the operation or content of any Web site operated by Styleclick hereunder,
including, without limitation, the SportsLine Store, and (z) any failure by
Styleclick to comply with applicable laws in operating the SportsLine Store, in
each case, other than with respect to any SportsLine Furnished Item and (ii) any
breach of this Agreement or any representation herein by Styleclick; provided
that, in each such instance, Styleclick is given prompt notice of, and shall
have the option, at its sole cost and expense, to undertake and conduct the
defense of, any such Claim. In any instance to which such indemnities pertain,
(A) Styleclick shall keep ECS fully advised of all developments pertaining to
such Claims and shall not enter into a settlement of such Claim that would
adversely affect ECS, including admitting any liability or fault of ECS, without
ECS's prior written approval and (B) ECS shall cooperate fully with and assist
ECS in all respects in connection with any such defense. Styleclick shall
reimburse ECS for all reasonable out-of-pocket costs actually incurred by ECS in
connection with such cooperation and assistance.

        (b)  ECS shall defend, indemnify and hold harmless Styleclick, its
Affiliates (other than ECS), shareholders, related companies (other than ECS),
officers, directors, managers, employees and agents against any claims arising
out of: (i) a claim that the use by Styleclick as permitted by this Agreement of
any SportsLine Furnished Item violates or infringes upon the alleged trademark,
copyright or other right of a third party in or to such SportsLine Furnished
Item; and (ii) any breach of this Agreement or any representation herein by the
ECS; provided that the ECS is given prompt notice of, and shall have the option,
at its sole cost and expense, to undertake and conduct

5

--------------------------------------------------------------------------------




the defense of any such Claim. In any instance to which such indemnities
pertain, (A) ECS shall keep Styleclick fully advised of all developments
pertaining to such Claims and shall not enter into a settlement of such Claim
that would adversely affect Styleclick, including admitting any liability or
fault, without Styleclick's prior written approval and (B) Styleclick shall
cooperate fully with and assist ECS in all respects in connection with any such
defense. ECS shall reimburse Styleclick for all reasonable out-of-pocket costs
actually incurred by Styleclick in connection with such cooperation and
assistance.

        6.11    Limitation of Liability.    In the event of any breach of this
Agreement by any party, the amount of any claim of loss by any other party or by
any of their Affiliates shall be limited to actual and direct damages, other
than as set forth in the following sentence. EXCEPT FOR BREACHES ARISING FROM
WILLFUL MISCONDUCT OR GROSS NEGLIGENCE, IN NO EVENT SHALL ANY PARTY OR ANY OF
THEIR AFFILIATES BE LIABLE FOR INCIDENTAL OR CONSEQUENTIAL DAMAGES FOR BREACH OF
THIS AGREEMENT, INCLUDING LOST PROFITS. Neither occasional short-term
interruptions of service which are not unreasonable under comparable industry
standards nor interruptions of service resulting from events or circumstances
beyond Styleclick's or ECS's reasonable control (which, in any case, have caused
comparable interruptions to Styleclick's other businesses or to ECS's other
businesses (as the case may be)) shall be cause for any liability or claim
hereunder, nor shall any such occasion render Styleclick or ECS in default under
this Agreement.

6

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, ECS and Styleclick each has caused this Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

    ECS SPORTS FULFILLMENT LLC,
 
 
by
/s/  ROBERT HALPER      

--------------------------------------------------------------------------------

    Name: Robert Halper     Title:  
 
 
STYLECLICK, INC.
 
 
by
/s/  BRENT HILL      

--------------------------------------------------------------------------------

    Name: Brent Hill     Title: EVP

7

--------------------------------------------------------------------------------


EXHIBIT A

DEFINITIONS


        "Affiliate" means, with respect to a party, any person or entity that
controls, is controlled by, or is under common control with such party, where
"control" means ownership of, or voting rights over, fifty percent (50%) or more
of the outstanding voting securities or the power to direct or cause the
direction of management of such party, person, or entity, whether through voting
securities, by contract, or otherwise (but only as long as such person or entity
meets these requirements).

        "Intellectual Property Rights" means any and all now known or hereafter
known tangible and intangible (a) rights associated with works of authorship
throughout the universe, including but not limited to copyrights, moral rights,
and mask-works, (b) trademark, trade dress and trade name rights and similar
rights, (c) trade secret rights, (d) patents, designs, algorithms and other
industrial property rights, (e) all other intellectual and industrial property
rights of every kind and nature throughout the universe and however designated
(including domain names, logos, "rental" rights and rights to remuneration),
whether arising by operation of law, contract, license, or otherwise, and
(f) all registrations, initial applications, renewals, extensions,
continuations, divisions or reissues hereof now or hereafter in force (including
any rights in any of the foregoing).

        "Launch" means, with respect to the SportsLine Store, that time
following the Transition Date when the CBS SportsLine-branded SportsLine Store
to be built and hosted by Styleclick is generally accessible to Internet users
at the URL co-branded with the CBS SportsLine logo, in compliance with the terms
and conditions of this Agreement.

        "SportsLine Content" means any and all content or information owned or
controlled (e.g., by license or otherwise) by SportsLine or its Affiliates and
furnished by SportsLine or its Affiliates to ECS or Styleclick in connection
with the SportsLine Store or otherwise in connection with the performance of its
obligations under the Underlying Agreement.

        "SportsLine-Furnished Item" means any SportsLine Content, any trademark,
service mark, trade name, URL, domain name, trade dress, proprietary logo or
insignia (collectively "Trademarks") of SportsLine, and the look and feel of the
SportsLine Web Site, that (a) is owned or controlled (e.g., by license or
otherwise) by SportsLine or its Affiliates, as the case may be, and (b) is
furnished by SportsLine for use in connection with the activities contemplated
by the Underlying Agreement. SportsLine-Furnished Items includes, without
limitation, any adaptation, modification, improvement or derivative work of any
SportsLine-Furnished Item that is developed by either party or jointly by the
parties.

        "SportsLine Store" means the online store of Sportsline.com, located at
those Web pages accessible at the URL shop.sportsline.com (and any successor or
replacement Web site, if any)

        "SportsLine Web Site" means all pages under the "sportsline"
second-level domain (e.g., sportsline.com or cbs.sportsline.com) currently known
as the "CBS SportsLine" Web site (and any successor or replacement Web site, if
any, designated by ECS or SportsLine).

        "Transition Date" means the date on which the initial SportsLine Store
to be managed by Styleclick (the "Short-Term SportsLine Store") is first made
available to the public on the Internet pursuant to this Agreement, which date
shall be no later than twenty-one (21) business days following the Effective
Date.

        "URL" means uniform resource locator.

8

--------------------------------------------------------------------------------


EXHIBIT B

SERVICE TERMS


        Notwithstanding the following terms, all services performed hereunder
shall be, at minimum, consistent with those set forth in the Underlying
Agreement, the applicable material terms of which have been provided to and
agreed to by Styleclick.

1.    Development Services:

        Development.    Styleclick, in consultation with ECS, shall develop,
build and host a new SportsLine Store in accordance with this Agreement and the
reasonable specifications determined by ECS and SportsLine, which shall include,
among other things, technical, reporting and functional capabilities,
operational standards, content guidelines, "look and feel" and other relevant
attributes and redesign commitments set forth in the Underlying Agreement (the
"Specifications"). Styleclick shall convert, input or otherwise format as
necessary all SportsLine-Furnished Items and other content supplied by
SportsLine to be included in the SportsLine Store pursuant to the
Specifications. ECS has secured or will secure the agreement of SportsLine to
deliver to ECS, or provide ECS access to, and ECS agrees to deliver to
Styleclick, or provide Styleclick access to, all SportsLine-Furnished Items
necessary for use in the SportsLine Store to be developed and built, including
photographs, text, images and other graphics currently or previously included
therein.

        Launch.    Commencing on the Transition Date and continuing during the
Term, Styleclick shall Launch and operate the SportsLine Store and will assume
responsibility, at its own expense, for certain aspects of the design, hosting,
operation and ongoing maintenance of the SportsLine Store as set forth herein;
provided that (i) Styleclick is provided with all necessary SportsLine-Furnished
Items as contemplated hereunder, (ii) ECS maintains overall control and
responsibility for delivery thereof and (iii) SportsLine does not unreasonably
withhold its approval as provided for hereunder:

Service Levels.

        Styleclick will meet the operational and customer service standards set
forth in the Underlying Agreement.

2.    License:

        Subject to the terms and conditions of this Agreement, Styleclick grants
to ECS a non-transferable and non-exclusive license (the "License") to utilize
the software assets (the "Software") listed immediately below for the duration
of this Agreement. Pursuant to the License the Software may be used solely for
internal data processing of operations of the SportsLine Store and may not be
used to process the data of others, or as a service bureau, time share facility
or otherwise. The Software shall consist of the following elements which
comprise the Styleclick Chicago platform:

•E-Commerce engine

•Merchandising application

•Customer Service application

•Web-based Supplier Interface application

•File Exchange application

•Reporting application

9

--------------------------------------------------------------------------------



3.    Operations Services:

        The Operations Services shall consist of an allocation of the following
resources to the support, enhancement and operation of the SportsLine Store. In
the event that operations, customization and enhancement requests (other than
those contemplated hereunder or by the Underlying Agreement) cause the monthly
resource allocation in any one area to exceed the allocated amount of Full Time
Equivalents ("FTEs") set forth below, ECS will pay Styleclick at a 15% discount
to Styleclick's standard hourly rate for services rendered. The Styleclick
project manager for the SportsLine Store will monitor the hours worked by each
area throughout the month and will proactively notify ECS in the event of an
expected over-run on the allocated FTEs for the month. All Styleclick time is
currently tracked via the Solomon IV Time Keeper software. In the future
Styleclick will track time via Solomon IV Time Keeper or a similar such product
such as Microsoft Project.

 
  SPLN

--------------------------------------------------------------------------------

Position


--------------------------------------------------------------------------------

  Operate
(FTEs)

--------------------------------------------------------------------------------

Project Manager   0.50 Creative Designer   0.50 Web Content Developer +
Editorial   0.50 Photographer / Image Editor   0.50 Application Developer   0.75
Merchandising Integrator   0.50 Fulfillment Integrator   0.50 Logistics
Integration   0.50 Customer Service Integrator   0.20 Finance Integrator   0.25
Web / System Integrator   0.33 Total FTE   5.03


Position


--------------------------------------------------------------------------------


 
Hourly Rate for
Services

--------------------------------------------------------------------------------

Project Manager   $ 165.00 Creative Designer   $ 105.00 Web Content Developer  
$ 90.00 Photographer / Image Editor   $ 82.00 Application Developer   $ 125.00
Merchandising Integrator   $ 132.00 Fulfillment Integrator   $ 105.00 Logistics
Integration   $ 90.00 Customer Service Integrator   $ 82.00 Finance Integrator  
$ 82.00 Web / System Integrator   $ 125.00

4.Maintenance Services:    The Maintenance Services shall consist of maintaining
and improving the Licensed applications mentioned in Section 2 above.

5.Customer Service:    Styleclick shall provide such Customer Service to users
of the SportsLine Store as reasonably requested by ECS and consistent with the
terms of the Underlying Agreement.

6.Reporting:    Styleclick shall provide such reporting to ECS and SportsLine as
reasonably required by ECS and consistent with the terms of the Underlying
Agreement.

10

--------------------------------------------------------------------------------


EXHIBIT C

PAYMENT TERMS


1.Development Fee:    The fee for the Development Services shall be waived.

2.License Fee:    The fee for the License shall be a one-time fee of $116,000
which shall be due and payable by ECS to Styleclick upon the successful "Launch"
of the Sportsline store on the Styleclick Chicago platform.

3.Operations Fee:    The fee for the Operations Services shall be a monthly fee
of $73,000 which shall be due and payable within 30 days of the end of each
month during the term of the Agreement following the Launch Date.

4.Maintenance Fee:    The fee for the Maintenance Services shall be a yearly fee
of $50,000, which shall be due and payable in advance of each calendar year
during the term of the Agreement.

5.Customer Service Fee:    The fee for the Customer Services shall be a monthly
fee of 103% of the cost to Styleclick of providing such services. Such fees
shall be due and payable with respect to a month within 30 days of the end of
such month.

6.Increase of Fees:    All fees and other prices set forth in this Exhibit C
shall be adjusted at the beginning of each Renewal Period by the CPI Adjustment
and/or any other cost increases that may be substantiated by Styleclick (e.g.
increases in hosting, bandwidth or salary costs). The "CPI Adjustment" shall
equal the percentage by which the Consumer Price Index for All Urban Consumers
(CPI-U) for the U.S. City Average for All Items has increased or decreased for
the month of December of the then ending calendar year as compared to the month
of December of the previous calendar year. In the event that ECS is unwilling to
agree to renew the Agreement based on an Increase of Fees related to costs
increases that have been substantiated by Styleclick, ECS and Styleclick will
arrange for a mutually agreeable transition to another provider.

7.Taxes. All fees above are exclusive of any taxes, duties, fees or other
government levies or charges.

11

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.24



AMENDED AND RESTATED SERVICES AGREEMENT
EXHIBIT A DEFINITIONS
EXHIBIT B SERVICE TERMS
EXHIBIT C PAYMENT TERMS
